Citation Nr: 0817099	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
veteran, who had active service from July 1962 to January 
1976, appealed the decision to the BVA and the case was 
referred to the Board for appellate review.



FINDING OF FACT

A back disorder was not manifested during service, or within 
one year of separation from service, and any currently 
diagnosed back disorder that may be present is not shown to 
be casually or etiologically related to service.  



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in September 2005 and March 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially claims that he had a back disorder 
during service and that he continues to have recurring back 
problems.  Therefore, the veteran believes that he is 
entitled to service connection for his back disorder.  

Applicable law provides that a service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis disorder, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

That an injury or disease occurred in service alone is not 
enough.  There must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records contain entries from 
1969, noting that the veteran was involved in a motor vehicle 
accident resulting in a possible back strain in September and 
was treated for a possible back strain in October 1969.  No 
further back complaints or treatment were shown in service 
medical records.  On the Report of Medical History portion of 
a physical examination performed in December 1975 in 
connection with the veteran's separation from service he 
reported that he had recurrent back pain.  The Report of 
Medical Examination portion indicated that the spine was 
normal on clinical evaluation.  

A VA examination performed in December 1979 indicated that 
the veteran's musculoskeletal system was normal.  In the 
records of a VA examination in January 1997, it was noted 
that the veteran's back was normal, without tenderness and 
had a good range of motion.  In a report from an April 1997 
VA examination, the veteran was said to exhibit some 
dysmetria in performing lumbar motions.  At that time, the 
physician diagnosed the veteran with osteoarthritis 
compatible with the veteran's age.  Subsequently dated VA 
medical records contain references to a history of sciatica.  

Based on this record the Board finds that service connection 
for a back disorder is not warranted.  In this regard, no 
chronic back disorder was shown during service or for many 
years following separation from service, and there is no 
competent medical evidence of records which shows that any 
currently diagnosed back disorder was causally or 
etiologically related to service.  While the veteran did 
receive treatment for back symptomatology following a motor 
vehicle accident during service in late 1969, that treatment 
was apparently for symptomatology that was acute and 
transitory and resolved completely following treatment.  

The Board believes that this conclusion is supported by the 
fact that the veteran had no further complaints or treatment 
regarding his back during his remain years in service, but 
similarly had no complaints regarding his back for decades 
following separation from service, including at the time of a 
December 1979 VA examination.  The first indication of any 
possible back disorder was shown following an April 1997 VA 
examination when the veteran was diagnosed with minimal, 
multiple joint osteoarthritis compatible with his age.  

Significantly, there is no medical evidence which in any way 
suggests that the veteran has a current back disorder that is 
related to service.  Indeed the medical evidence suggests 
that to the extent that the veteran's back disorder has been 
diagnosed as osteoarthritis, that the disorder is not related 
to service, but rather is related to the veteran's age.  
Absent medical evidence of a nexus or a relationship between 
a current disability and an in-service disease or injury, the 
Board must conclude that the preponderance of the evidence is 
against the claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorder had its origin during 
or is related to service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current back 
disorder and service by way of letters from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disorder and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current back disorder is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a back disorder is not established in the absence of 
competent medical evidence demonstrating a relationship 
between a current disorder and service.


ORDER

Service connection for a back disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


